EXHIBIT 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is entered into as of this 11 day of
January, 2006, by and between COMMEMORATIVE BRANDS, INC. and any successors
thereto (collectively referred to as the “Company”) and MATTHEW GASE
(“Executive”).

The parties hereby agree as follows:

1. Employment. Executive will serve the Company in the position of General
Manager of Commemorative Brands, Inc. and will perform such duties as from time
to time shall be determined by the Board of Directors of the Company, and will
perform, faithfully and diligently, the services and functions performed and
will carry out the functions of his office and furnish his best advice,
information, judgment and knowledge with respect to the business of the Company.
Executive agrees to perform such duties as hereinabove described and to devote
full-time attention and energy to the business of the Company. Executive will
not, during the term of employment under this Agreement, engage in any other
business activity if such business activity would impair Executive’s ability to
carry out his duties under this Agreement.

2. Term. Contingent upon successful completion of a criminal background
investigation, reference check and pre-employment drug screen, this Agreement
shall be effective February 1, 2006 and end on January 31, 2007, and shall
thereafter renew for successive one-year terms, unless two months’ notice is
given by either party to the other party of non-renewal. However, this Agreement
may be terminated at any time by either part in accordance with Section 6
hereof.

3. Compensation and Other Benefits.

3.1 Salary. The salary compensation to be paid by the Company to Executive and
which Executive agrees to accept from the Company for services performed and to
be performed by Executive hereunder shall be an annual gross amount, before
applicable withholding and other payroll deductions, of $240,000, payable in
equal bi-weekly installments of $9,230.76, subject to such changes as the Board
of Directors of the Company may, in its sole discretion, from time to time
determine.

3.2 Benefits. Executive shall be entitled to participate in such employee
benefit programs, plans and policies (including incentive bonus plans and
incentive stock option plans) as are maintained by the Company and as may be
established for the employees of the Company from time to time on the same basis
as other executive employees are entitled thereto, except to the extent such
plans are duplicative of benefits otherwise provided to Executive under this
Agreement (e.g. severance). It is understood that the establishment, termination
or change in any such Executive employee benefit programs, plans or policies
shall be at the option of the Company in the exercise of its sole discretion,
from time to time, and any such termination or change in such program, plan or
policy will not affect this Agreement so long as Executive is treated on the
same basis as other executive employees participating in such program, plan or
policy, as the case may be. Upon termination of employment under this Agreement,
without regard to the manner in which the termination was brought about,
Executive’s rights in such employee benefit programs, plans or policies shall be
governed solely by the terms of the program, plan or policy itself and not this
Agreement. Executive shall be entitled to an annual paid vacation in accordance
with the Company’s personnel policy for his years of service completed as an
employee of the Company (and, to the extent applicable, the Company’s
predecessors).



--------------------------------------------------------------------------------

4. Working Facilities. During the term of his employment under this Agreement,
Executive shall be furnished with a private office, stenographic services and
such other facilities and services as are commensurate with his position with
the Company and adequate for the performance of his duties under this Agreement.

5. Expenses. During the term of his employment under this Agreement, Executive
is authorized to incur reasonable out-of-pocket expenses for the discharge of
his duties hereunder and the promotion of business of the Company, including
expenses for entertainment, travel and related items, that are incurred in
accordance with the Company’s policies. The Company shall reimburse Executive
for all such expenses upon presentation by Executive from time to time of
itemized accounts of expenditures incurred in accordance with Company policies.

6. Termination. The employment relationship between Executive and the Company is
“at-will”, which means that Executive’s employment under this Agreement may be
terminated with or without cause or reason by either the Company or Executive at
any time. Payment to Executive upon his termination is governed by the following
terms and conditions.

6.1 Termination by Company for Cause. The following events or circumstances are
deemed “Cause” for Executive’s termination.

 

  (i) Executive’s indictment of, or plea of nolo contendere to, a felony or
other crime involving moral turpitude;

 

  (ii) Executive’s material breach of a contractual obligation to the Company or
any of its Affiliates (as defined below);

 

  (iii) Executive’s failure to perform, or gross negligence in the performance
of, Executive material duties and responsibilities to the Company or any of its
Affiliates; or

 

  (iv) Executive’s substantial, wrongful damage to property of the Company.

If the Executive is terminated for Cause, upon payment by the Company to
Executive of all salary earned but unpaid through the termination date, accrued
and unused vacation, and any accrued and unpaid bonus to the date of such
termination, the Company shall have no further liability to Executive for
compensation in accordance herewith, and Executive will not be entitled to
receive any other salary, the Termination Payments or Termination Benefits (as
such terms are defined below) except aforesaid vacation and any accrued bonus.
For purposes of this Agreement, “Affiliates” means all persons and entities
directly or indirectly controlling, controlled by or under common control with
the Company, where control may be by management authority, equity interest or
otherwise.

6.2 Termination by Company Without Cause. In the event of the termination of
Executive’s employment under this Agreement by the Company without Cause the
Executive will be entitled to receive 26 bi-weekly payments equal to the average
of his bi-weekly base salary in effect within the two years preceding the
termination (including, for these purposes, average bi-weekly base salary of
Executive from the Company’s predecessors) (“Termination Payments”), less
legally required withholdings. In addition to the Termination Payments,
Executive will be entitled to elect the continuation of health benefits under
COBRA and the Company will pay the COBRA premiums for a maximum of 12-months,
beginning on the date that Executive’s health coverage ceases due to his
termination, accrued but



--------------------------------------------------------------------------------

unused vacation, and any accrued bonus (“Termination Benefits”). If Executive
obtains employment while he is entitled to receive the Termination Payments and
the Termination Benefits, each Termination Payment shall be reduced by the
amount of his average bi-weekly compensation to be received in connection with
his new employment and the payment of the Termination Benefits shall cease upon
Executive becoming covered under the new employer’s health coverage plan at no
cost to Executive. The combination of the Termination Payments and the
Termination Benefits constitute the sole amount to which Executive is entitled
if termination is without Cause.

6.3 Termination by Executive Without Good Reason. Executive may terminate his
employment under this Agreement without Good Reason as defined in Paragraph 6.4
below upon the giving of 90 days written notice of termination. In the event of
such termination, in lieu of the 90 day notice period, the Company may elect to
pay Executive compensation for the notice period (or any remaining portion
thereof), plus unused accrued vacation and any accrued unpaid bonus, in which
event Executive’s services to the company will be terminated immediately. No
Termination Payments or Termination Benefits other than as set forth in
Section 6.3 shall be payable upon Executive’s termination of this Agreement
without Good Reason.

6.4 Termination by Executive With Good Reason. Executive may terminate his
employment under this Agreement for Good Reason. For purposes of this Agreement,
“Good Reason” shall mean:

 

  (i) Without Executive’s consent, the assignment to Executive of substantial
duties inconsistent with Executive’s then-current position, duties,
responsibilities and status with the Company, or any removal of Executive from
his titles and offices, except in connection with the termination of Executive’s
employment under this Agreement by Company or as a result of Executive’s death
or permanent disability (as defined in the Company’s or Executive’s disability
insurance policies);

 

  (ii) The Company requiring Executive to relocate anywhere other than Austin,
or Dallas, Texas without Executive’s consent; or

 

  (iii) A decrease in Executive’s salary from the salary in effect upon the date
hereof that is inconsistent with or not commensurate with Executive’s then
current position in the Company.

In the event of termination under this Section 6.4, the Company shall pay to
Executive the same Termination Payments and Termination Benefits to which
Executive would have been entitled had he been terminated by the Company without
Cause.

6.5 Death or Permanent Disability. Executive’s employment under this Agreement
shall terminate upon Executive’s death or permanent disability (as defined in
the Company’s or Executive’s disability insurance policies). Other than accrued
but unused vacation and any accrued by unpaid bonus, no Termination Payments or
Termination Benefits shall be payable upon Executive’s death or permanent
disability.

6.6 Release Agreement. The Termination Payments and Termination Benefits
pursuant to Section 6 are conditioned upon your signing a release of claims in
the form provided by the Company (the “Release Agreement”) within twenty-one
days of the date on which you give or receive, as applicable, notice of
termination of your employment and upon your not revoking the Employee Release
thereafter.



--------------------------------------------------------------------------------

6.7 Notwithstanding anything to the contrary in this Agreement, (i) except to
the extent required by law, no payment will be due and payable under this
Section 6 until the later of the next regular Company payday following the
effective date of the Release Agreement or that date which is in accordance with
the requirements of clause (ii) hereof and (ii) in the event that at the time
that Executive’s employment with the Company terminates the Company is publicly
traded (as defined in Section 409A of the Internal Revenue Code), any amounts
payable under this Section 6 that would otherwise be considered deferred
compensation subject to the additional twenty percent (20%) tax imposed by
Section 409A if paid within six (6) months following the date of termination of
Company employment shall be paid at the later of the time otherwise provided in
Section 6 or the time that will prevent such amounts from being considered
deferred compensation.

7. Confidentiality. The Company and its Affiliates possess confidential
information, proprietary information goodwill and trade secrets, which is
important to their business. Immediately upon Executive’s execution of this
Agreement and during the course of Executive’s employment with the Company, the
Company will give Executive confidential information, proprietary information,
goodwill and trade secrets belonging to the Company and its Affiliates that
Executive did not have or have access to prior to Executive’s execution of this
Agreement to enable Executive to perform his duties and responsibilities
hereunder. During and after the term of employment under this Agreement,
Executive agrees that he shall not, without the express written consent of
Company, directly or indirectly communicate or divulge to, or use for his own
benefit or for the benefit of any other person, firm, association or
corporation, any of Company’s or its Affiliates’ trade secrets, confidential
information, proprietary information or goodwill, which trade secrets,
confidential information, proprietary data and goodwill were communicated to or
otherwise learned or acquired by Executive during his employment relationship
with Company (“Confidential Information”), except that Executive may disclose
such matters to the extent that disclosure is required (a) at Company’s
direction or (b) by a court or other governmental agency of competent
jurisdiction. As long as such matters remain trade secrets, confidential
information, proprietary information or goodwill, Executive shall not use such
trade secrets, confidential information, proprietary information or goodwill in
any way or in any capacity other than as expressly consented to by Company.

8. Covenant not to Compete or Solicit. Ancillary to the Company’s commitments as
set forth herein, including but not limited to, the obligation to provide
Executive with the Company’s and its Affiliates’ confidential information,
proprietary information, trade secrets and goodwill and Executive’s agreement
not to improperly use or disclose the Company’s and its Affiliates’ proprietary
information, trade secrets or goodwill, the receipt and sufficiency of which is
hereby acknowledged, and to avoid the actual or threatened misappropriation of
the Company’s and its Affiliates’ confidential information, proprietary
information, trade secrets or goodwill, Executive agrees to the following
covenants:

8.1 Executive agrees to refrain during his employment under this Agreement and
for one year after the termination of his employment under this agreement for
any reason, without written permission of the Company, from becoming involved in
any way, within the boundaries of the United States, in the business of
manufacturing, designing, servicing or selling, the type of jewelry or fine
paper or other scholastic, licensed sports, insignia, recognition or affinity
products manufactured or sold (or then contemplated to be manufactured or sold)
by the Company, its divisions, subsidiaries and/or other affiliated entities,
including but not limited to, as an employee, consultant, independent
representative, partner representative, partner or proprietor. For the avoidance
of doubt, these restrictions shall apply, but shall not be limited to,
Herff-Jones, Jostens, Visant and Intergold.

8.2 Executive also agrees to refrain during his employment under this Agreement,
and in the event of the termination of his employment under this Agreement for
any reason, for one year thereafter, without written



--------------------------------------------------------------------------------

permission from the Company, from diverting, taking, soliciting, licensed
sports, insignia, recognition or affinity business of any customer of the
Company, its divisions, subsidiaries and/or affiliated entities, or any
potential customer of the Company, its divisions, subsidiaries and/or affiliated
entities whose identity became known to Executive through his employment by the
Company and to which the Company has made a written business proposal or
provided written pricing information before the termination of Executive’s
employment under this Agreement.

8.3 Executive agrees to refrain during his employment under this Agreement, and
in the event of the termination of his employment under this Agreement for any
reason for a period of one year thereafter, from inducing or attempting to
influence any employee or independent representative of the Company, its
divisions, subsidiaries, and/or affiliated entities to terminate his or his
employment or association with the Company or such other entity.

8.4 Executive further agrees that the covenants in Sections 8.1, 8.2 and 8.3 are
made to protect the legitimate business interests of the Company, including
interests in the Company’s “Confidential Information,” as defined in Section 7
of this Agreement, and not to restrict his mobility or to prevent him from
utilizing his skills. In signing this Agreement, Executive gives the Company
assurance that he has carefully read and considered all the terms and conditions
of this Agreement, including the restraints imposed on him under Section 7 and
8. Executive agrees without reservation that these restraints are necessary for
the reasonable and proper protection of the Company and its Affiliates and that
each and every one of the restraints is reasonable in respect to subject matter,
length of time and geographic area. Executive further agrees that, were he to
breach any of the covenants contained in Section 7 and 8, the damage to the
Company and its Affiliates would be irreparable. Executive therefore agrees that
the Company, in addition to any other remedies available to it, shall be
entitled to preliminary and permanent injunctive relief against any breach or
threatened breach by him of any of those covenants, without having to post bond.
Executive and the Company further agree that, in the event that any provision of
Section 7 and 8 is determined by any court of competent jurisdiction to be
unenforceable by reason of its being extended over too great a time, too large a
geographic area or too great a range of activities, that provision shall be
deemed to be modified to permit its enforcement to the maximum extent permitted
by law. It is also agreed that each of the Company’s Affiliates shall have the
right to enforce all of Executive’s obligations to that Affiliate under this
Agreement, including without limitation pursuant to Section 7 and 8.

9. Controlling Law and Performability. The execution, validity, interpretation
and performance of this Agreement will be governed by the laws of the state of
Texas.

10. Reparability. If any provision of this Agreement is rendered or declared
illegal or unenforceable, all other provisions of this Agreement will remain in
full force and effect.

11. Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and if sent by certified mail (return receipt
requested) addressed as follows:

 

If to Executive:   Matthew Gase   614 North 163rd Street   Omaha, Nebraska 68118
If to the Company:   Commemorative Brands, Inc.   7211 Circle S Road   Austin,
Texas 78745   Attention: Don Percenti, President & CEO



--------------------------------------------------------------------------------

Any address or other change to the above shall be in writing to the other party
to become effective.

12. Assignment. The rights and obligations of the Company under this Agreement
shall inure to the benefit of and be binding upon its successors and assigns.
The rights and obligations of Executive under this Agreement are of a personal
nature and shall neither be transferred nor assigned in whole or in party by
Executive.

13. Non-Waiver. No waiver of or failure to assert any claim, right, benefit or
remedy hereunder shall operate as a waiver of any other claim, right, benefit or
remedy of the company or Executive.

14. Review and Consultation. Executive acknowledges that he has had a reasonable
time to review and consider this Agreement and has been given the opportunity to
consult with an attorney.

15. Entire Agreement and Amendments. This Agreement contains the entire
agreement of Executive and the company relating to the matters contained in this
Agreement and supersedes all prior agreements and understandings, oral or
written, between Executive and the Company with respect to the subject matter in
this Agreement. This Agreement may be changed only by an agreement in writing by
Executive and the Company.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

COMMEMORATIVE BRANDS, INC.

By: 

 

/s/ Don Percenti

 

Don Percenti, President & CEO

EXECUTIVE  

/s/ Matt Gase

 

Matthew Gase